DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/101942 (reference will be made to English language equivalent US 2017/0355137, Ederer 1).
Ederer 1 discloses a process of forming a three dimensional part by spreading a layer of build material on a print bed using a spreader (recoater) and heating with consecutive passes of a heat lamp.  See paragraphs 0217-0221.  The heat lamp applies energy to melt build material that has been printed with an energy absorbing material but build material not printed remains below the melting temperature.  See paragraphs 0080, 0110, and 0113.  The spreader and heat lamps are coupled (paragraph 0110). Printing is performed by printhead not coupled to the spreader and multiple heat sources can be coupled to the spreader (Figs. 9 and 10).  Printing can occur in single or multiple passes (paragraphs 0158-0159).  The build material is PA 12 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/101942 (reference will be made to English language equivalent US 2017/0355137, Ederer 1) in view of Ederer et al (US 2016/0318251, Ederer 2).
Ederer 1 is described above.  Ederer 1 does not disclose bi-directional spreading of the build material, however, it would have been obvious to one of ordinary skill in the art to employ bi-directional spreading as this is used in the art as evidenced by Ederer 2.  As to claim 9, the duration of the material being above the melting temperature would have been obvious to one of ordinary skill in the art based on routine optimization as Ederer 1 indicates that the travel speed of the heat lamps and energy emitted can be adjusted which affect the time above the melting temperature.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743